DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims:
Claims 1-20 are pending in Instant Application.

Priority
Examiner acknowledges Applicant’s claim to priority benefits of Provisional Application No. 63/022,432 filed 05/09/2020.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 12/30/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is being considered if signed and initialed by the Examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9 and 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lamacraft et al. (U.S. Publication No. 2007/0274242) [Applicant’s IDS] in view of Kashou et al. (U.S. Publication No. 2015/0006748).
As per claim 1, Lamacraft discloses a radio frequency identification (RFID) system (Lamacraft: paragraph 0010; an RFID system) comprising: 
an RFID reader configured to utilize a first plurality of protocols for exchanging data (), the RFID reader configured to transmit a signal indicative of a protocol of the first plurality of protocols (Lamacraft: paragraph 0126; At step S1 the reader functionality transmits an RF signal…paragraph 0128; The apparatus interprets the communication so that it can identify the protocol being used by the reader); and 
an RFID transponder configured to utilize a second plurality of protocols, the RFID transponder configured to communicate with the RFID reader using the protocol in response to receiving the signal (Lamacraft: paragraph 0128; the apparatus comprising multiple tag emulator functionality according to an embodiment of the invention demodulates the modulated signal sent from the reader functionality. The apparatus interprets the communication so that it can identify the protocol being used by the reader…When the current protocol is identified by the apparatus, it checks to see if any of its internally emulated tags can respond to the same protocol, step S7. If none of the emulated tags conform to the current protocol then the apparatus does not respond to the reader, step S9. However if one or more of the emulated tags do conform to the protocol, then the apparatus checks to see if more than one of its emulated tags conform to the same protocol, step S10. If only one emulated tag conforms to the protocol then the apparatus responds to the reader according to the protocol, step S11. The reader demodulates data sent by the apparatus and then continues its communications sequence according to the protocol, so that it identifies the emulated tag within the apparatus).
However Lamacraft does not explicitly mention preferred protocol.
However Kashou teaches:
preferred protocol (Kashou: paragraph 0053; a preferred protocol may be used for communication between the first device and the second device (e.g., across all communication links)).
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Kashou with the teachings as in Lamacraft. The motivation for doing so would have been in order to provide context for dynamically selecting a protocol for communication between devices (Kashou: paragraph 0016).
As per claim 2, the modified Lamacraft teaches the RFID system of claim 1, wherein the RFID transponder is configured to determine the preferred protocol based on the presence or absence of the signal (Lamacraft: paragraph 0128 and fig. 25a; At step S5 the apparatus comprising multiple tag emulator functionality according to an embodiment of the invention demodulates the modulated signal sent from the reader functionality. The apparatus interprets the communication so that it can identify the protocol being used by the reader, step S6).
As per claim 3, the modified Lamacraft teaches the RFID system of claim 1, wherein the RFID transponder is configured to determine the preferred protocol based on decoding the signal (Lamacraft: paragraph 0128 and fig. 25a; At step S5 the apparatus comprising multiple tag emulator functionality according to an embodiment of the invention demodulates the modulated signal sent from the reader functionality. The apparatus interprets the communication so that it can identify the protocol being used by the reader, step S6).
As per claim 4, the modified Lamacraft teaches the RFID system of claim 1, wherein the RFID transponder is configured to communicate with the RFID reader using the preferred protocol if the RFID transponder can decode the signal (Lamacraft: paragraphs 0075, 0128, and 0130; the apparatus comprising multiple tag emulator functionality according to an embodiment of the invention demodulates the modulated signal sent from the reader functionality. The apparatus interprets the communication so that it can identify the protocol being used by the reader…The reader demodulates data sent by the apparatus and then continues its communications sequence according to the protocol, such that it identifies when data collisions have occurred so that it identifies all emulated tags within the apparatus).
As per claim 5, the modified Lamacraft teaches the RFID system of claim 1, wherein, if the RFID transponder cannot decode the signal, the RFID transponder communicates with the RFID reader using each of the first plurality of protocols that overlaps with the second plurality of protocols (Kashou: paragraph 0014; A first device and a second device may attempt to establish a communication connected between one another. However, the first device and the second device may not have pre-existing knowledge of what protocols are supported and/or preferred by the other device. If the first device and the second device utilize a switching algorithm that attempts different protocols by switching between such protocols at switching intervals until a communication link is active, then inconsistent results may occur and/or non-preferred protocols may be utilized because the switching algorithm may assume that the same protocol is active at the same time on all communication links (e.g., a non-preferred protocol that is relatively slower or less secure than other available and supported protocols may be used because the non-preferred protocol is the first protocol that establishes an active communication link)).
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Kashou with the teachings as in Lamacraft. The motivation for doing so would have been in order to provide context for dynamically selecting a protocol for communication between devices (Kashou: paragraph 0016).
As per claim 6, the modified Lamacraft teaches the RFID system of claim 1, wherein the RFID transponder is configured to communicate with the RFID reader using only the preferred protocol (Kashou: paragraph 0061; The second communication component 630 may determine that the second protocol is a preferred protocol over the first protocol for the second device 602 and/or the first communication component 632 may determine that the second protocol is a preferred protocol over the first protocol for the first device 604. In this way, the second device 602 and the first device 604 may communicate over the communication links utilizing the second protocol because the second protocol is a preferred protocol supported by the first device 604 and the second device 602).
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Kashou with the teachings as in Lamacraft. The motivation for doing so would have been in order to provide context for dynamically selecting a protocol for communication between devices (Kashou: paragraph 0016).
As per claim 7, the modified Lamacraft teaches the RFID system of claim 1, wherein the RFID reader is configured to transmit one or more radio transmit signals for exchanging data, wherein the signal indicative of a preferred protocol is transmitted prior to transmitting the one or more radio transmit signals (Lamacraft: fig. 25a and paragraphs 0126-0128; the reader functionality transmits an RF signal. An apparatus configured in accordance with the invention within range of the reader receives the RF signal… The reader functionality then sends a command communication by modulating its RF signal, and when the initial communications according to the protocol being used, have been sent, then the reader functionality continues to send an RF signal but with no modulation. Also, Kashou: paragraph 0052 and fig. 6B; the second device may attempt to establish communication (e.g., utilizing an out of band signal during a link initialization sequence) with the first device across the communication links. Similarly, the first device may assign one or more protocols to the communication links, and may attempt to initialize such communication links for communication with the second device. If a communication link becomes active, then the protocol attempted over the communication link may be determined as supported by the devices).
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Kashou with the teachings as in Lamacraft. The motivation for doing so would have been in order to provide context for dynamically selecting a protocol for communication between devices (Kashou: paragraph 0016).
As per claim 8, the modified Lamacraft teaches the RFID system of claim 7, wherein the one or more radio transmit signals each correspond to a different protocol of the first plurality of the protocols, and wherein the signal indicative of a preferred protocol indicates the preferred protocol by indicating at least one of the radio transmit signal of the plurality of radio transmit signals, wherein the protocol corresponds to the indicated at least one of the radio transmit signal (Lamacraft: fig. 25a and paragraphs 0023 and 0126-0128; An RFID reader may transmit an RF signal which may be modulated by the reader in accordance with data and/or commands stored within the reader. The reader will also receive RF signals (either modulation of its own previously generated signal, a new RF signal or a modulated new RE signal)…the apparatus comprising multiple tag emulator functionality according to an embodiment of the invention demodulates the modulated signal sent from the reader functionality. The apparatus interprets the communication so that it can identify the protocol being used by the reader, step S6. When the current protocol is identified by the apparatus, it checks to see if any of its internally emulated tags can respond to the same protocol. Also, Kashou: paragraph 0053; the second protocol may be determined as being preferred over the first protocol).
 Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Kashou with the teachings as in Lamacraft. The motivation for doing so would have been in order to provide context for dynamically selecting a protocol for communication between devices (Kashou: paragraph 0016).
As per claim 9, the modified Lamacraft teaches the RFID system of claim 1, wherein the RFID reader is configured to transmit a plurality of radio transmit signals for exchanging data, each radio transmit signal corresponding to one of the first plurality of protocols, wherein the signal indicative of a preferred protocol comprises a one or more control signals, at least one of which is transmitted prior to one of the plurality of radio transmit signals, wherein the at least one control signal is indicative of whether the protocol of the corresponding radio transmit signal is the preferred protocol  (Lamacraft: fig. 25a and paragraphs 0023 and 0126-0128; An RFID reader may transmit an RF signal which may be modulated by the reader in accordance with data and/or commands stored within the reader. The reader will also receive RF signals (either modulation of its own previously generated signal, a new RF signal or a modulated new RE signal)…the apparatus comprising multiple tag emulator functionality according to an embodiment of the invention demodulates the modulated signal sent from the reader functionality. The apparatus interprets the communication so that it can identify the protocol being used by the reader, step S6. When the current protocol is identified by the apparatus, it checks to see if any of its internally emulated tags can respond to the same protocol. Also, Kashou: paragraph 0053; the second protocol may be determined as being preferred over the first protocol).
 Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Kashou with the teachings as in Lamacraft. The motivation for doing so would have been in order to provide context for dynamically selecting a protocol for communication between devices (Kashou: paragraph 0016).
As per claim 11, it is substantially similar to Claim 1 and is rejected in the same manner, the same art and reasoning applying. Further, Lamacraft also teaches a method for signaling preferential communication protocols using a radio frequency identification (RFID) system (fig. 25 and paragraph 0070; methods to generate and/or modulate RF signals used to provide RFID reader, RFID tag or NFC device functionality. Also, see Kashou: paragraph 0005; method of dynamically selecting a protocol for communication between devices…paragraph 0053; a preferred protocol may be used for communication between the first device and the second device).
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Kashou with the teachings as in Lamacraft. The motivation for doing so would have been in order to provide context for dynamically selecting a protocol for communication between devices (Kashou: paragraph 0016).
Regarding claims 12-19, they are substantially similar to claims 2-9, respectively, and are rejected in the same manner, the same arts and reasoning applying. 

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lamacraft et al. (U.S. Publication No. 2007/0274242) [Applicant’s IDS], in view of Kashou et al. (U.S. Publication No. 2015/0006748), and further in view of Tiernay et al. (U.S. Publication No. 2006/0109085) [Applicant’s IDS].
As per claim 10, the modified Lamacraft teaches the RFID system of claim 1.
However the modified  wherein the RFID transponder is disposed on a vehicle (Tiernay: paragraph 0032; Transponder 100 is typically mounted in a vehicle…claim 8; the multi-protocol transponder is associated with a vehicle) and the RFID reader is associated with an electronic toll collection (ETC) application (Tiernay: claim 8;  the reader operates within an electronic toll collection system).
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Tiernay with the teachings as in the modified Lamacraft. The motivation for doing so would have been in order to communicate between a reader device, such as fixed Roadside Equipment (RSE), and a mobile transponder generally fixed to the object of interest (Tiernay: paragraph 0004).
Regarding claim 20, it is substantially similar to claim 10, and is rejected in the same manner, the same arts and reasoning applying. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARINA J. GARCIA-CHING whose telephone number is (571)270-7159. The examiner can normally be reached Monday - Wednesday (9:00 AM - 5:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571) 272-7304. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARINA J GARCIA-CHING/Examiner, Art Unit 2449                                                                                                                                                                                                        

/VIVEK SRIVASTAVA/Supervisory Patent Examiner, Art Unit 2449